DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 11, 2021 has been entered.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date of the provisional application No. 61/289,050 under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the 
Specifically, the disclosure of the provisional application No. 61 /289,050 does not adequately support the claimed invention, because the disclosure lacks the recitation of a spacing of between 6 and 10 wavelengths (only spacing of 4-12 inches for transducers generating frequency 20-30KHz is disclosed, while such distance corresponds approximately to 2-6 wavelengths for transducer with generating frequency 30 kHz, there is no disclosure regarding wavelength dependency), of a component-receiving area spaced perpendicularly outward by a distance of 5-10 times the operating wavelength, of generating power density within the component-receiving area that is uniform and greater than an average power density (claims 50 and 91), of dimensions of a set of heat exchanger tubes (claims 59 and 95), of a magnitude of the power density to be generated by the resonating rod ultrasonic transducers within the liquid container when filled with cleaning liquid (claims 62 and 96), of the transducers being mounted using a compliant clamping, and a mount device that does not restrict motion along the axis of the resonant rod (claim 64), and of the chemical composition of the cleaning solution in the liquid container (claims 67-70).
Accordingly, claims 50-70, 91-97 currently pending in this application are not entitled to the benefit of the filing date of the provisional application under 35 U.S.C. 119(e)(1 ).

Response to Applicant’s Amendments and Arguments 
This Office action is responsive to the amendment filed on February 11, 2021.
Claims 1-49 have been previously cancelled. Claims 71-90 have been cancelled based on the current amendment. Claims 50-70 and 91-97 are currently pending in the application and are considered in this Office action, with new claims 91-97 added.
The affidavit under 37 CFR 1.132 filed on March 1, 2021 in response to the decision dated December 14, 2020, in which the Patent Trial and Appeal Board held there was insufficient evidence that "the issues identified in Pedziwiatr with respect to transducers having different frequencies apply only to a particular type of transducer in a particular mounting arrangement" have been considered by Examiner. The affidavit is insufficient to overcome the rejection of claim 50 over the prior art of Goodson and Pedziwiatr, set forth in the last Office action, mailed on April 6, 2017, affirmed by the Patent Trial and Appeal Board, mailed on December 14, 2020, and maintained in this Office action, for the reasons discussed below.
Firstly, the affidavit does not cure the issue of insufficient evidence, as it does not provide any factual evidence. While the presented statement might be an expert opinion, it is unsubstantiated by factual evidence, and it lacks any factual showing that such spacing effects exist for rod-type transducers placed into the cleaning tank only.
Further, the affidavit merely refers to the cleaning systems described in the prior art references Goodson (US 7,247,977 B2), and Pedziwiatr (US 6,019,852), and offers Mr. Dreyer’s interpretation of the disclosures of these references, and it does not refer to the individual claims of this application, nor it discusses the power density in the component-receiving area of the liquid container being uniform and greater than an average power density as a result of spacing of 2-10 wavelengths between the adjacent 
Further, Examiner will respond to the particular statements of Mr. Dreyer below, as they appear in Applicant’s arguments. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Applicant’s arguments incorporating statements of Mr. Greyer in the affidavit have been fully considered but they are not persuasive, as discussed below.
Applicant argues that Pedziwiatr describes problems related to interference between ultrasonic transducers coupled to a common vibratory diaphragm, potential damage to the transducers, and cavitational erosion of the vibratory diaphragm, and that Mr. Dreyer explains that “because of these effects, the ultrasonic wave coupled into the medium [from the common vibratory diaphragm] could be less effective due to low sound intensity generated" (para 7 of affidavit). Examiner respectfully disagrees with Applicant. Examiner relied on Pedziwiatr for teaching of spacing between the transducers, and Examiner has not relied on Pedziwiatr for teaching of the same wave effectiveness or sound wave intensity, as the cleaning system of Goodson. Examiner further notes that the allegedly lower effectiveness of the system of transducers mounted outside the tank does not negate the teaching or Pedziwiatr. 
Applicant further argues that Mr. Dreyer states that he "would not expect the aforementioned problems to arise in a cleaning tank where the ultrasonic transducers are immersed in a cleaning fluid instead of being coupled to a common diaphragm" because "individual rod transducers immersed in a cleaning tank are not mechanically 
Applicant further argues that based on the expert opinion of Mr. Dreyer, the issues identified in Pedziwiatr only apply to a particular type of transducer in a particular mounting arrangement, namely, transducers mounted to a common vibratory diaphragm, and not to immersed rod-type transducers, as claimed. Examiner respectfully disagrees with Applicant. Though there are various issues identified by Pedziwiatr, some of them very well may be unique for the system of Pedziwiatr, the teaching of Pedziwiatr regarding placing the ultrasound transducers at a particular spacing such that it minimizes interference while avoids creating uneven field is relevant to other types of the cleaning systems. Thus, examiner takes position that the general trends observed for the cleaning system identified in Pedziwiatr are not limited only to a particular type of transducer in a particular mounting arrangement, as opined by Mr. Dreyer.
Applicant further argues that Mr. Dreyer states that "the transducers in Pedziwiatr and Goodson are mounted to a common diaphragm (or surface) in order to allow the common diaphragm to act as a single transducer element with an even distribution of ultrasonic energy at multiple frequencies. Pedziwiatr recognized that, as the transducers are coupled together using a common, relatively rigid structure, care must be taken to avoid damaging the diaphragm and the transducers. In contrast, rod-type transducers immersed in a cleaning tank act as individual transducers and are not coupled by a common diaphragm but by the liquid medium only, which is a significant difference in the physics of sound field generation." Examiner respectfully disagrees with Applicant. Even if there is a” significant difference in the physics of sound field generation”, the fundamental principles of ultrasound wave propagation are relevant to both types of 
Applicant further argues that Mr. Dreyer explains that the cavitational erosion "is caused by large displacement of the vibrating membrane leading to partial separation of the fluid coupled to the membrane, which results in the generation of liquid voids or bubbles collapsing violently. This erosion mechanism is therefore mainly a result of the membrane motion pattern” (para 8). Examiner respectfully disagrees with Applicant. The argument does not commensurate with the claim scope, as claim 50 is silent regarding cavitational erosion, or any energy distribution in the vicinity of the inner wall of the cleaning tank. 
Pedziwiatr teaches “the spacing between adjacent locations 34A and 34B is too small, the simultaneous operation of transducers 24A and 24B will interfere with one another. Too large a spacing between locations 34A and 34B leads to an uneven field of ultrasonic energy in the bath 14”. This teaching represents fundamental behavior of ultrasound waves, including their propagation, interference, and attenuation, it is relevant for any arrangement of transducers, including the cleaning system of Goodson. 
Further, as an illustration of wave propagation in the system having ultrasound transducers mounted on the outer wall of the cleaning tank, Boyd (US 2004/0168706 A1) teaches “Gaps 114a-c result in regions 116a-c not being supplied with a comparable level of acoustic energy as compared with regions 117a-d, due to the collimated nature of the acoustic energy supplied by piezo electric crystals 115a-d. Consequently, certain regions of wafer 110 do not see a uniform acoustic energy, resulting in uneven cleaning” (Fig. 1B, para 6). Thus, the spacing between the transducers mounted outside the tank via the resonator is known to affect the wave pattern of individual waves propagating radially into the tank, and thus, the spacing between the transducers taught by Pedziwiatr, though it very well may be relevant for the common membrane, it is also known to affect the wave propagation of the individual transducers of the transducer array into the cleaning tank.
Further, Gross (US 2009/0241985 A1, cited in IDS) teaches “The power density realized at a given location within the cleaning zone depends on several factors, including 1) the total amount of energy output from the transducers, 2) the volume of water into which the ultrasonic energy is transmitted, 3) the degree to which the energy must pass through/around obstructions to get from the transducer to said surface to be 
Applicant further argues that Mr. Dreyer states that "he “would not expect rod-type transducers shown in FIG. 5 of Goodson and mounted inside a tank to experience the same type of interference as stacked-type transducers shown in FIG. 1-4 of Goodson or as described in Pedziwiatr due to the different vibration patterns of a membrane compared to an oscillating rod” (paras 17-20). Examiner respectfully disagrees with Applicant. The teaching of Pedziwiatr, though directed to a different arrangement of transducers, amounts to recognition that the varying spacing between the transducers changes how sonic waves interact with each other. Thus, Pedziwiatr recognizes that the spacing between the transducers is a result effective variable that affects the power distribution. Further, teaching of minimizing of interference by not spacing transducers too close in one cleaning system would be of interest and can be utilized for other cleaning systems of different design.
Finally, Examiner notes that Applicant has provided on the record three differing positions regarding power density characteristics resulting from positioning the 
Examiner further notes, that a paper authored by inventor(s) of instant application (Proceedings of International Conference on Heat Exchanger Fouling and Cleaning”, June 09-14, 2013, https://www.researchgate.net/publication/336220952, copy is attached to this Office action) presents simulation data generated utilizing the finite 
Applicant has not offered any factual evidence, in original disclosure and during prosecution, that the claimed spacing of 2-10 wavelengths results in uniform and greater power density for the rod transducers only, but not for plate-type transducers; or that the claimed spacing indeed results in uniform and greater power density for any type of the transducers; or that demonstrates that by merely placing the ultrasonic resonance rod transducers at a wide range of spacing between the transducers (for example 2-24 inches for the transducers with 25 kHz operating frequency) results in generating the power density that is uniform and greater than the average power density at the distances of 2-20 inches from the sidewall of the container, regardless of e.g. angled, vertical, horizontal orientation, immersed or attached to the outer surface), the shape and the size of the cleaning container, the type of cleaning medium. Specification as originally filed lacks such evidence, and there are no specific examples of experimental data or scientific reasoning supporting Applicant’s claim of generating the greater power density in the component-receiving area by merely fixedly securing the ultrasonic resonance rod transducers at 2 to 10 wavelengths. Examiner has encouraged Applicant to provide a factual evidence that the claimed spacing alone indeed results in claimed greater power density at a claimed location within the cleaning tank (pp. 5 and 6 of the Office action mailed on 10/06/2016); however, such information has not been provided. Examiner continues to encourage Applicant to provide factual evidence that supports Applicant’s claims of the uniform and greater power density at a particular location in the cleaning tank, as a result of spacing between the ultrasound rod-type transducers fixed to the inner wall of the cleaning tank at 2-10 wavelengths, as claimed. 
Until factual evidence is provided by Applicant, Examiner continues to rely on the original disclosure of this Application that teaches that the spacing at 2-10 wavelengths provides similar effect on the power density in the claiming tank, regardless of the type and arrangement of the transducers in the cleaning system, as disclosed in paras [0053] and [0056] of the corresponding PGPUB. Such disclosure is interpreted as  teaches that the effect of the spacing between the adjacent ultrasonic transducers on the power density distribution in the liquid container is independent on the type of the ultrasonic transducers, whether they are resonance rods or plates, and/or their placement on the inner or the outer surface of the liquid container, and thus, Examiner maintains the position that the teaching of Pedziwiatr is applicable to the system of Goodson.
However, since the outcome of the placing the transducers at a distance of 2-10 wavelengths is unclear based on the differing positions of Applicant during prosecution history, and the absence of any factual evidence, an alternative interpretation of claims 50 and 91 is that such spacing between the transducers is a parameter recognized by the practitioners in the field as a result effective variable that affects the wave interaction and propagation and as a result, characteristics of the power distribution within the tank, and consequently, a cleaning performance of the system, and it would be obvious for one of ordinary skill in the art to optimize the spacing as desired for a particular task.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 50 and 91 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Awad (Kohli, Rajiv, and K. L. Mittal. “Developments in Surface Contamination and Cleaning Fundamentals and Applied Aspects”. vol. 2, ch. 6, p. 239, Elsevier, 2010, released by Knovel 2010-10), hereinafter Awad in view of Catalog of Push-Pull Transducers sold by Crest Ultrasonics (https://crest-ultrasonics.com/push-pull-piezo-transducer/), hereinafter Catalog in further view of Kaneda (US 6,572,709 B1), hereinafter Kaneda.
Regarding claim 50, Awad discloses an apparatus (Fig. 6.12, provided by Crest Ultrasonics) comprising a container having a sidewall defining an enclosure and ultrasonic resonating rod transducers (push-pull transducers) fixedly secured to an inner surface of the liquid container in a two dimensional plane (Fig. 6.12). The apparatus shown in Fig. 6.12 is capable to clean parts, the sidewall of the container is capable to define a liquid enclosure for containing a cleaning liquid, and the container when in use, filled with liquid and containing parts to be cleaned ultrasonically, inherently has a component-receiving area spaced perpendicularly outward from the ultrasonic transducers, and each resonating rod transducer inherently has an operating frequency and a wavelength in the cleaning liquid; the ultrasonic transducers are capable to 
Awad does not explicitly disclose the size of the spacing between the ultrasonic transducers, however, the push-pull transducers sold by Crest Ultrasonics operating at 25 kHz have diameter of 2.75 inches (p. 3), or, alternatively, Kaneda teaches “a radial push pull transducer …operate at 25 KHz have a diameter of 50 to 70 mm and a length of about 70 mm. Other radial transducers which have a diameter of from 40 to 50 mm and a length of about 60 mm may be operated at 40 KHz” (col. 5 lines 1-18). Thus, according to an up-to-scale photograph presented by Awad in Fig. 6.12, the spacing between the transducers appears to be ~5 times larger than their diameter, corresponding to ~14 inches that corresponds to ~6 wavelengths for the transducers operating at 25 kHz (based on the Crest Ultrasonics Catalog); thus, a person of ordinary skill viewing the drawing would also find spacing of ~6 wavelengths obvious. 
The ultrasonic transducers shown in Fig. 6.12 are capable to operate at the same frequency (e.g. 25 kHz). Further, Kaneda teaches “Generally, in practices employing arrays of transducers 52, the transducers 52 operate at the same frequency. In certain practices…two of the transducers 52 may simultaneously operate at different frequencies" (col. 7 lines 46-52). 
Examiner notes applicant’s use of functional language or language descriptive of the apparatus in operation, such as the recitation that the power density of each resonating rod transducer interacts to generate a power density in the component receiving area of the liquid container at a distance of 5 to 10 times the operating wavelength relative to the sidewall of the liquid container that is greater than an average 
Claims 50-52, 54-56, 58-59, 63, 65-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Goodson (US 7,247,977 B2, cited in IDS), hereinafter Goodson in view of Pedziwiatr et al. (US 6,019,852), hereinafter Pedziwiatr.
Regarding claim 50, Goodson discloses an apparatus for cleaning parts comprising a container having a sidewall defining a liquid enclosure for containing a cleaning liquid (tank, e.g. col. 2 lines 19-20) and ultrasonic transducers secured to at least a portion of the liquid container (e.g. col. 2 lines 29-32), and that the ultrasonic transducers are resonating rod transducers fixedly secured to an inner surface of the liquid container in a two dimensional plane (e.g. Fig. 5, col. 4 lines 35-44). The liquid filled tank containing parts to be cleaned ultrasonically disclosed by Goodson (e.g. col. 3 lines 34-35) inherently has a component-receiving area spaced perpendicularly outward from the ultrasonic transducers, and each resonating rod transducer inherently has an operating frequency and a wavelength in the cleaning liquid; and when placed in the liquid tank interacts with other resonating rod transducers placed in the same liquid tank to generate a power density in the component-receiving area of the liquid container. Goodson does not disclose that the ultrasonic transducers are secured at a spacing of between 2 and 10 wavelengths between adjacent ultrasonic transducers in a radial direction relative to an axis of the ultrasonic transducers.
Pedziwiatr teaches an apparatus for cleaning components (e.g. Abstract, Fig. 1) comprising a liquid container defining a liquid enclosure for containing a cleaning liquid 
At the time of the invention, it would have been obvious for one of ordinary skill to modify the cleaning apparatus of Goodson with the spacing taught by Pedziwiatr, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Arranging the transducers with a spacing between the adjacent transducers adjusted so that the deleterious interference is reduced in the cleaning bath is known in the prior art, as taught by Pedziwiatr. Modifying the cleaning apparatus of Goodson with such spacing to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of enhancing the performance ultrasonic cleaning by removing deleterious interference, rendering this limitation obvious.
In addition, as Pedziwiatr teaches that the spacing between the transducers is a result effective variable that affects how the waves generated by transducers interact with each other and the resulting power distribution, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further adjust the spacing between the transducers of Goodson, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)(A) regarding Optimization Within Prior Art Conditions or Through Routine Experimentation. The motivation for doing so would be to achieve the desired power pattern within the liquid tank, such as to avoid hot and cold spots due to interference, while minimizing gaps in regions not being supplied with a comparable level of acoustic energy due to excessing spacing between the adjacent transducers.
Examiner notes applicant’s use of functional language or language descriptive of the apparatus in operation, such as the recitation that the power density of each resonating rod transducer interacts to generate a power density in the component receiving area of the liquid container at a distance of 5 to 10 times the operating wavelength relative to the sidewall of the liquid container that is greater than an average power density between the ultrasonic transducers and the component-receiving area. Except for a requirement that the ultrasonic transducers are secured at a spacing of between 2 and 10 wavelengths between adjacent ultrasonic transducers in a radial direction relative to an axis of the ultrasonic transducers, applicant does not specifically claim any further structural features that impart (or required for) the recited use or behavior of the apparatus in operation. While features of an apparatus may be recited 
Regarding claim 51, Goodson discloses that the resonating rod transducers generate a frequency between 10 kHz and 3000 kHz (e.g. col. 3 line 62), and that the low frequencies (20-30 kHz) are more appropriate for cleaning heavy and large-size components (e.g. col. 1 lines 65-68, col. 2 lines 2-3). Thus, Goodson recognizes that the operational frequency of the resonance rod is a result effective variable. It would 
Regarding claim 52, Goodson discloses that the resonating rod transducers generate a frequency between 10 kHz and 3000 kHz (e.g. col. 3 line 62), that at least some of the resonating rod transducers simultaneously generate different frequencies (e.g. col. 4 lines 61-67), and that the low frequencies (20-30 kHz) are more appropriate for cleaning heavy and large-size components (e.g. col. 1 lines 65-68, col. 2 lines 2-3). Thus, Goodson recognizes that the operational frequency of the resonance rod is a result effective variable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to operate the resonating rod transducers disclosed by Goodson so that at least some of the resonating rod transducers simultaneously generate different frequencies at 20-30 kHz, as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(Il)(A). The motivation for doing so would be to achieve the optimal cleaning of the components.
Regarding claim 54, Goodson discloses that the resonating rod transducers can be operated with different frequencies within their bandwidth (e.g. col. 5 lines 24-26), and that the predetermined resonant frequency differential and the sweep frequency range are selected according to the application (e.g. col. 5 lines 54-57). Goodson does not explicitly disclose that resonating rod transducers generate frequencies about the 
Regarding claim 55, Goodson discloses that the rod transducers comprise one or two active ultrasonic heads (30, e.g. Fig. 5, col. 4 lines 35-38, 59-61).
Regarding claim 56, Goodson discloses that the cleaning apparatus comprises a tank filled with liquid containing the parts to be cleaned (e.g. col. 4 lines 43-44). The disclosed ability to place parts in the tank implicitly teaches that the tank has an open top.
Regarding claim 58, Goodson does not disclose that the container is sufficiently large to receive a set of heat exchanger tubes. However, examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114 [R1 ]). The apparatus of Goodson can be used for cleaning the set of heat exchanger tubes, as claimed, and as such, it will be sufficiently large to receive the set of heat exchanger tubes. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the size and/or proportions of the tank disclosed by Goodson to be sufficiently large to receive a set of heat exchanger tubes, with no change in respective function, to yield the same and predictable result of containing the articles to be cleaned in the cleaning liquid in the container, absent any 
Regarding claim 59, the recitation that the set of heat exchanger tubes is between 2 feet and 150 feet in length and between 6 inches and 12 feet in diameter is interpreted as a recitation of the intended use. The examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114 [R1 ]). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the size and/or proportions of the tank disclosed by Goodson so that it can receive a set of heat exchanger tubes between 2 feet and 150 feet in length and between 6 inches and 12 feet in diameter to yield the same and predictable result of containing the articles to be cleaned in the cleaning liquid in the container, absent any secondary considerations or showing of criticality of such sizes. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion.
Regarding claims 63 and 65, Goodson discloses that the resonant rod transducers can be mounted vertically (claim 63) or horizontally (claim 65) to the inner surface of the liquid container (e.g. col. 4 line 41).
Regarding claim 66, the liquid container disclosed by Goodson reads on the claimed outer shell and it is capable of performing the claimed function of containing a set of exchanger tubes.
Regarding claims 67-70, the limitations “the liquid container comprises aqueous based degreasing surfactant solutions having a pH between 7-11” (claim 67), “the liquid container comprises an aqueous cleaning solution comprising at least one of solvent 
Claims 53, 60-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Goodson (US 7,247,977 B2, cited in IDS), hereinafter Goodson in view of Pedziwiatr et al. (US 6,019,852), hereinafter Pedziwiatr in further view of Fisch et al. (US 6,276,370 B1), hereinafter Fisch.
The reliance of Goodson and Pedziwiatr is set forth supra.
Regarding claim 53, Goodson modified with spacing of Pedziwiatr does not disclose that at least some of the transducers are out of phase.
Fisch discloses an apparatus (20) comprising a liquid container (24) having a sidewall defining a liquid enclosure for containing a cleaning liquid (26, e.g. Figs, la-c); and ultrasonic transducers (28a-b) having an operating frequency in the cleaning liquid (col. 3 line 41) and fixedly secured to an inner surface of the liquid container in a two dimensional plane (e.g. Fig. 1, col. 3 lines 49-50), that the liquid container has a component-receiving area spaced outward from the two dimensional plane relative to the sidewall of the liquid container (e.g. Fig. 1), and that at least some of the transducers are operated so that they are out of phase (e.g. col. 4 lines 20-26, col. 5 lines 60-62). At the time of the invention, it would have been obvious for one of ordinary skill to modify the cleaning apparatus of Goodson and Pedziwiatr with the operating the transducers out of phase taught by Fisch, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Operating ultrasonic transducers out of phase is known in the prior art, as taught by Fisch. Modifying the cleaning apparatus of Goodson and Pedziwiatr with such capability would be recognized by one in the art as being an improvement, yielding the predictable result of enhancing the performance ultrasonic cleaning, rendering this limitation obvious.
Regarding claims 60 and 61, Goodson modified with Pedziwiatr does not disclose that the liquid container comprises a sloped bottom surface (claim 60) and that the bottom surface is flat (claim 61). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the shape of the tank, with no change in respective function, to yield the same and predictable result of containing e.g. Fig. la). At the time of the invention, it would have been obvious for one of ordinary skill in the art to substitute the tank taught by Fisch for the tank disclosed by Goodson for the predictable result of containing a cleaning liquid and a part to be cleaned, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143.
Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Goodson (US 7,247,977 B2, cited in IDS), hereinafter Goodson in view of Pedziwiatr et al. (US 6,019,852), hereinafter Pedziwiatr in further view of Basso et al. (US 5,143,103), hereinafter Basso.
The reliance of Goodson and Pedziwiatr is set forth supra.
Regarding claim 57, Goodson modified with Pedziwiatr does not disclose a removable or retractable top cover.
Basso teaches an apparatus for cleaning workpieces comprising a tank 12 with an open top, a removable cover 14, and transducers 70 mounted within the tank.
At the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the cleaning device of Goodson and Pedziwiatr with a removable cover taught by Basso to close the container of the cleaning device. One of the ordinary skill in the art, at the time of the invention was made would be motivated to do so to close 
Claims 62, 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Goodson (US 7,247,977 B2, cited in IDS), hereinafter Goodson in view of Pedziwiatr et al. (US 6,019,852), hereinafter Pedziwiatr in further view of Goodson (US 2011/0132575 A1, cited in IDS), hereinafter Goodson ‘575.
The reliance of Goodson and Pedziwiatr is set forth supra.
Regarding claim 64, Goodson modified with Pedziwiatr does not disclose that the transducers are mounted using a compliant clamping at a top of the transducer, and a mount device that does not restrict motion along the axis of the resonant rod.
Goodson ‘575 teaches an ultrasonic processing apparatus (12) comprising a tank and ultrasonic transducers (20, e.g. Fig. 4) secured to an inner surface of the liquid container in a two dimensional plane relative to the sidewall of the liquid container (e.g. Fig.4) and that the ultrasonic transducers are resonant rods (e.g. para 42) and are mounted using a clamping at a top of the transducer (221), and a mount device (422) with a recess to receive the top of the producer. The disclosed mounting is capable of performing the claimed function of not restricting motion along the axis of the resonant rod.
At the time of the invention, it would have been obvious for one of ordinary skill to mount the rod transducer taught by Goodson and Pedziwiatr with a clamping and a mount device taught by Goodson ‘575, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The movable mounting of the resonant rods on the inner surface of the liquid container is known in the art and one of ordinary skill in the art would consider utilizing a clamping and a mounting device for the reasons of holding the rod fixed and to allow adjusting the position of the rod. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was made.
Goodson modified with Pedziwiatr and Goodson ‘575 does not teach that the clamping is compliant. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the clamping compliant, since it has been held that the selection of a known material based of its suitability for its intended use was obvious. See MPEP 2144.07 regarding Art Recognized Suitability for an Intended Purpose. The motivation for doing so would be to be able to hold fixed the transducers, and also move one transducer relative to the other transducer, when needed.
Regarding claim 62, Goodson discloses that the operating frequency of the transducers affects the energy generated by the transducers (e.g. col. 1 lines 65-67), that different application require different energies for cleaning (e.g. col. 2 lines 2-5, col. 4 lines 23-28), and that the frequency of the resonating rod transducers can be changed (col. 4 lines 28-34). Goodson does not explicitly disclose that the resonating rod transducers generate a power density within the liquid container when filled with liquid 
At the time of the invention, it would have been obvious for one of ordinary skill to modify the cleaning apparatus of Goodson and Pedziwiatr with the power taught by Goodson ‘575, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). Generating a power density of 35 Watts/gallon within the liquid container when filled with liquid of is known in the prior art, as taught by Goodson ‘575. Modifying the cleaning apparatus of Goodson and Pedziwiatr with such power density would be recognized by one in the art as being an improvement, yielding the predictable result of enhancing the performance ultrasonic cleaning, rendering this limitation obvious.
Claims 91-97 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Goodson (US 2011/0132575 A1, cited in IDS), hereinafter Goodson ‘575 in view of Olesen et al. (US 2007/0006892 A1), hereinafter Olesen.
Regarding claim 91, Goodson discloses an apparatus for cleaning parts (Fig. 4) comprising a container having a sidewall defining a liquid enclosure for containing a cleaning liquid and ultrasonic transducers (20) secured to at least a portion of the liquid container (Fig. 4), and that the ultrasonic transducers are resonating rod transducers (Fig. 2A) fixedly secured to an inner surface of the liquid container in a two dimensional plane (e.g. Fig. 4). The liquid filled tank containing parts to be cleaned ultrasonically disclosed by Goodson ‘575 inherently has a component-receiving area spaced perpendicularly outward from the ultrasonic transducers, and each resonating rod transducer inherently has an operating frequency and a wavelength in the cleaning liquid; the resonating rod transducers in the apparatus of Goodson ‘575 are capable to operate at the same frequency, and when placed in the liquid tank generate a power density in the component-receiving area of the liquid container. Goodson ‘575 does not disclose the spacing between adjacent ultrasonic transducers in a radial direction relative to an axis of the ultrasonic transducers.
Olesen teaches apparatus for cleaning industrial components comprising array of transducers (22, Fig. 7), and that 2-10 wavelengths spacing between the transducers is adequate to ensure independent action and non-interference of transducers (e.g. para 42). At the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the cleaning device of Goodson ‘575 with the transducer spacing taught by Olesen to provide ultrasonic vibrations in the cleaning device while avoiding 
Further, as Olesen teaches that the spacing between the transducers is a result effective variable that affects interference between the individual transducers, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the spacing between the transducers in the system of Goodson ‘575, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)(A) regarding Optimization Within Prior Art Conditions or Through Routine Experimentation. The motivation for doing so would be to minimize interference, while minimizing gaps in regions not being supplied with a comparable level of acoustic energy due to excessing spacing between the adjacent transducers.
Examiner notes applicant’s use of functional language or language descriptive of the apparatus in operation, such as the recitation that the power density of each resonating rod transducer interacts to generate a power density in the component receiving area of the liquid container at a distance of 5 to 10 times the operating wavelength relative to the sidewall of the liquid container that is greater than an average power density between the ultrasonic transducers and the component-receiving area. Except for a requirement that the ultrasonic transducers are secured at a spacing of 
Regarding claim 92, Goodson ‘575 discloses that the resonating rod transducers generate a frequency between 20 to35 kHz (para 43).
Regarding claim 93, Goodson ‘575 discloses a tank having an open top (Fig. 4).
Regarding claim 94, the recitation that the container is sufficiently large to receive a set of heat exchanger tubes within the component-receiving area is interpreted as a recitation the intended use of the claimed apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115 (MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS). Further, Goodson ‘575 discloses that the container is sufficiently large to receive a set of heat exchanger tubes (para 50). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change the size and/or proportions of the tank disclosed by Goodson ‘575 to be sufficiently large to receive a set of heat exchanger tubes within the component-receiving area, with no change in respective function, to yield the same and predictable result of containing the articles to be cleaned in the cleaning liquid in the container, absent any secondary considerations or showing of criticality of such size. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion.
Regarding claim 95, the recitation that the set of heat exchanger tubes is between 2 feet and 150 feet in length and between 6 inches and 12 feet in diameter is interpreted as a recitation of the intended use of the claimed apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See 
Regarding claim 96, Goodson ‘575 discloses utilizing 35 watts per gallon in the cleaning system (e.g. para 51, claim 41). The power density of 35 watts per gallon disclosed by Goodson ‘575 lies “squarely within” the claimed power density between 10-60 Watts/gallon and this, meets the claimed limitation. See MPEP 2144.
Regarding claim 97, Goodson ’575 discloses that the resonant rod transducers can be mounted vertically or horizontally to the inner surface of the liquid container (para 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711